       Case 3:20-cr-00181-KAD Document 1 Filed 10/05/20 Page 1 of 6
                                                                       ~ ates Distric. --- ,;Jrt
                                                                       • : .--.,f Connec:-:ticut   1

                                                                             cJPIOGf:' '-:'RT
                                                                                             20
                                                                 - ·    \0\0S\DODO -
                         UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT
                                                                 By    A~&)
                                                                       Deputy Clerk

 UNITED STATES OF AMERICA                         INFORMATION

       v.

 DAVID DUNN                                       CRIMINAL NO. 3 : 2 0 c r & ~ ~

                                      COUNT ONE
                       (Conspiracy to Commit Wire Fraud)

      The United States Attorney charges:

            1.      From at least in or about March 2018,              up to and

including at least in or about December 2018, in the District of

Connecticut and elsewhere, DAVID DUNN,              the defendant, and others

known and unknown, willfully and knowingly did combine, conspire,

confederate,     and    agree    together and with each other,           and with

others known and unknown,            to commit offenses against the United

States, to wit, wire fraud, in violation of Title 18, United States

Code, Section 1343.

            2.    It was a part and object of the conspiracy that

DAVID DUNN, the defendant, and others known and unknown, knowingly

and with the intent to defraud,             having devised and intending to

devise a scheme and artifice to defraud,                and for obtaining money

and   property    by     means    of    false     and    fraudulent    pretenses,

representations, and promises, would and did transmit and cause to

be    transmitted       by   means     of   wire,       radio,   and   television

communication in interstate and foreign commerce writings, signs,
         Case 3:20-cr-00181-KAD Document 1 Filed 10/05/20 Page 2 of 6




signals, pictures,       and sounds for the purpose of executing such

scheme and artifice, in violation of Title 18, United States Code,

Section 1343, to wit, DUNN and ~thers known and unknown agreed to

(i) embezzle confidential information from the City of Bridgeport

( "the    City")   relating to   the   open and   competitive      examination

required by the City's Charter to select the new permanent police

chief,     (ii) deceive the City into ranking DUNN' s co-conspirator,

a candidate for the police chief position,         ("CC-1") as one of the

top three candidates, and ultimately awarding the permanent police

chief position and resulting contract to            CC-1   under    false    and

fraudulent pretenses, and (iii) deprive the City of its right to

control the use of its assets, by depriving the City of financially

valuable information relevant to its decision on how to allocate

the permanent police chief position and the resulting employment

contract.

                                 Overt Acts

             3.    In furtherance of the conspiracy and to effect the

illegal objects thereof, the following overt acts,               among others,

were     committed and   caused to be      committed in    the    District    of

Connecticut and elsewhere:

             a.    In or around March 2018, DAVID DUNN, the defendant,

acting on behalf of the City in his capacity as Acting Personnel

Director oversaw the "examination" process required by the City's

Charter for the permanent Chief of Police position, and retained


                                       2
         Case 3:20-cr-00181-KAD Document 1 Filed 10/05/20 Page 3 of 6




an outside consultant           ("Consultant 1") ta assist with develapin0

and carrying out the examination.

               b.      DUNN instructed eonsultant-1 that there should be

no requirement that a candidate possess a bachelor's degree,                      or

any penalty for candidates who did not have one, knowing that ee-

l did not have one.

               c.     In or around June 2 018,          having been provided by

eonsultant-1 with confidential material related to the City's open

and competitive examination to select the new permanent police

chief         including a scoring guide for the questionnaire that was

part     of   the     written    portion    of    the   permanent   police     chief

examination         ( "the   Written   Exam")    --DUNN provided    that     scoring

guide to ec-1.

              d.      In or around 2018, DUNN asked eonsultant-1 to make

certain changes to the scoring system for grading the Written Exam,

all to benefit ce-1,            including modifying the scoring system to

award more points for duration of law enforcement experience, to

eliminate any penalty for not residing in the City, to eliminate

any penalty for the lack of a Bachelor's degree, and to award ee-

l   extra points for his then-current service as an acting police

chief.

              e.      On or about July 18,         2018,   having received from

Consultant-1 an email attaching the confidential questions that

eonsultant-1 planned to use in the next stage of the examination


                                           3
       Case 3:20-cr-00181-KAD Document 1 Filed 10/05/20 Page 4 of 6




process,     telephonic interviews of candidates                   (the "Oral Exam") ,

DUNN   forwarded      that      email     (including the      attachment)         to    CC-1,

writing, "Call me please."

             f.      In    or     around    September       and    October        2018,     in

response to a        Connecticut Post article critical of the secrecy

surrounding the police chief hiring process,                       DUNN circulated an

email to the Mayor's office suggesting that the City's response

should        emphasize             the          "Confidentiality            of           test

questions/candidates/examiners," writing,                    "This exam for            Police

Chief is a competitive selection process for an executive level

employment position and at a minimum, while ongoing, the process

should be confidential to ensure integrity and fairness                                of the

process."

             g.    On or about October 11,                 2018,   in advance of the

final stage pf the examination process, an October 19, 2018 panel

interview     conducted by          five   independent       panelists    (the         "Panel

Interview"),      and      having       received    from     Consultant-1         an    email

attaching 42 suggested questions                  ( 15 of which were highlighted)

for    the   Panel        Interview,       DUNN    forwarded       that   confidential

information from his City email account to his own personal email

account.

             h.    On or about October 15,                 2018,   approximately four

days   before     the     Panel     Interview,      DUNN    texted   CC-1:        "Call    me




                                             4
     Case 3:20-cr-00181-KAD Document 1 Filed 10/05/20 Page 5 of 6




regarding     ogt       C}Wm,"    Uw11    cdlleu      CC-1' s        c;ellphone.        Shortly

thereafter, CC-1 called DUNN back.

             i.         On or about October 18,              2 018    (the day before the

Panel Interview),          and in an effort to influence the outcome of

that Interview process, DUNN called a panelist and stated that the

Mayor wanted CC-1 to be "in the top three."

             j.     On or about October 23, 2018, after the police chief

examination       was     complete,       the       City     issued      a     press   release

announcing the top three candidates (which included CC-1), in which

DUNN falsely stated,            "We ... have taken great measures to ensure a

fair and competitive process."

              (Title 18, United States Code, Section 371.)

                                         COUNT TWO
                                  (False Statements)

     The United States Attorney further charges:

             4.     On     or    about   February          13,   2020,       DAVID   DUNN,    the

defendant,     willfully         and   knowingly       did make          materially     false,

fictitious,       and    fraudulent      statements         and representations              in a

matter being investigated by law enforcement based in the District

of Connecticut and within the jurisdiction of the executive branch

of the Government of the United States, to wit, DUNN falsely denied

to a special agent of the Federal Bureau of Investigation and a

United States Attorney's Office investigator that he had told a

panelist,    who was responsible for ranking the candidates in the



                                                5
       Case 3:20-cr-00181-KAD Document 1 Filed 10/05/20 Page 6 of 6              ...




final stage of the examination for the police chief, that the Mayor

of   Bridgeport   wanted   CC-1   to   be   ranked   among   the   top   three

candidates.

        (Title 18, United States Code, Sections 1001 (a) (2).)




                                              USS
                                   ACTING UNITED STATES ATTORNEY
                                   SOUTHERN DISTRICT OF NEW YORK
                                   Acting Under Authority Conferred
                                   by 28 U.S.C. § 515




                                       6
